Citation Nr: 1433803	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1986 to February 1986 and from August 1989 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of service in the Southwest Asia theater of operations in support of Operation Desert Storm/Desert Shield.  

The Veteran's DD 214 reflects no foreign service.  Service personnel records are negative for service in the Southwest Asia theater of operations.  

The Veteran testified to having been assigned to the 375th MAC (Military Airlift Command), under MWR (Morale, Welfare, and Recreation) at the time he was deployed to Saudi Arabia in the middle of August 1990.  Although he stated that he returned in late October or November 1990, a September 1990 service treatment record reflects he was treated for allergies at Scott Air Force Base, Illinois.  Regardless, in view of his testimony of having received hazardous duty pay during the relevant period, an attempt must be made to determine whether he was awarded hazardous duty pay for the relevant period.  

In addition, the record reflects current diagnoses to include depressive disorder, anxiety disorder, and mood disorder.  Service treatment records in June 1991 reflect adjustment disorder and a depressive episode with a suicide attempt.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of a psychiatric disorder.  

In addition, a March 2011 VA treatment record reflects the Veteran participated in VA's Vocational Rehabilitation.  Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim.  VA has a duty to seek such records, as they may affect the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Defense Finance and Accounting Service and request that they review the Veteran's payroll record to determine whether he was awarded hostile fire pay for service in August 1990, September 1990, October 1990, and/or November 1990.  The response must be documented in the claim file.  

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder diagnosed is related to his active service.  

The opinion must address the in-service manifestations, to include adjustment disorder and a depressive episode with a suicide attempt in June 1991.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



